 



Exhibit 10.3

FAMOUS DAVE’S OF AMERICA, INC.

AMENDED AND RESTATED
PERFORMANCE SHARE AGREEMENT
(2005-2007 Awards)

PERFORMANCE SHARE AGREEMENT (the “Agreement”) made effective as of [_________,
___] by and between Famous Dave’s of America, Inc., a Minnesota corporation,
having a place of business at 8091 Wallace Road Eden Prairie, MN 55344 (the
“Company”), and [____________] (“Employee”).

WITNESSETH:

WHEREAS, the Company has adopted the Famous Dave’s of America, Inc. [1995 Stock
Option and Compensation Plan][1997 Employee Stock Option Plan] (the “Plan”) to
increase shareholder value and to advance the interests of the Company by
furnishing a variety of economic incentives designed to attract, retain and
motivate employees; and

WHEREAS, the Company and Employee have previously entered into a Performance
Share Agreement dated as of February 25, 2005 (the “Original Agreement”)
pursuant to which the Company granted Employee an award to be paid in shares of
the Company’s common stock, $.01 par value per share (the “Performance Shares”),
subject to certain conditions set forth in the Agreement;

WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) desires to amend the terms of the Original Agreement as
provided herein and has authorized the Company to amend and restate the terms of
the Original Agreement pursuant to this Agreement.

NOW, THEREFORE, it is agreed as follows:



1.   Grant of Stock.
Subject to the terms and provisions of this Agreement and the Plan, the Company
hereby grants to Employee an award to be paid in shares of the Company’s common
stock, $.01 par value per share (the “Performance Shares”), on the Vesting Date
identified in Exhibit A attached hereto. The number of Performance Shares
granted pursuant to this award is set forth in Exhibit A and issuance by the
Company of such Performance Shares (i) is contingent upon the Company achieving
the performance objectives set forth in Exhibit A; and (ii) is subject to the
other terms and conditions and contingencies set forth in such Exhibit and in
the Plan.   2.   Rights of Employee.
Employee shall not have any of the rights of a shareholder with respect to the
Performance Shares except to the extent that such Performance Shares are issued
to Employee in accordance with the terms and conditions of this Agreement and
the Plan.   3.   The Plan.
The Performance Share award is granted pursuant to the Plan (including without
limitation Section 9 thereof) and is governed by the terms thereof, which are
incorporated herein by reference. In the event of any conflict or inconsistency
between the provisions of this Agreement and those of the Plan, the provisions
of the Plan shall govern and control.   4.   Administration.
This Agreement shall at all times be subject to the terms and conditions of the
Plan. The Committee shall have the sole and complete discretion with respect to
all matters reserved to it by the Plan and decisions of the Committee with
respect thereto and to this Agreement shall be final and binding upon Employee.
In the event of any conflict between the terms and conditions of this Agreement
and the Plan, the provisions of the Plan shall govern and control.

1



--------------------------------------------------------------------------------



 



5.   Continuation of Employment or Right to Corporate Assets.
Nothing contained in this Agreement shall be deemed to grant Employee any right
to continue in the employ of the Company for any period of time or to any right
to continue his or her present or any other rate of compensation, nor shall this
Agreement be construed as giving Employee, Employee’s beneficiaries or any other
person any equity or interests of any kind in the assets of the Company or
creating a trust of any kind or a fiduciary relationship of any kind between the
Company and any such person.   6.   Further Assurances.
Each party hereto agrees to execute such further papers, agreements, assignments
or documents of title as may be necessary or desirable to affect the purposes of
this Agreement and carry out its provisions.   7.   Governing Law.
This Agreement, in its interpretation and effect, shall be governed by the laws
of the State of Minnesota applicable to contracts executed and to be performed
therein.   8.   Entire Agreement; Amendments.
This Agreement and the Plan embody the entire agreement made between the parties
hereto with respect to the matters covered herein and shall not be modified
except by a writing signed by the party to be charged.   9.   Counterparts.
This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which shall constitute but one and the
same agreement.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed as of
the date first written above.

            FAMOUS DAVE’S OF AMERICA, INC.
      By:           Name:           Title:        

_________________________________
[_____________], Employee

2



--------------------------------------------------------------------------------



 



Exhibit A
to
Performance Share Agreement

Additional Terms and Conditions of Performance Shares



•   Number of Performance Shares subject to the Agreement: [_________]



•   Grants of Performance Shares are contingent upon:



  (i)   Employee having signed and delivered (either previously or in connection
with this grant) a non-competition agreement in form and substance acceptable to
the Corporation on or prior to the date of this Agreement.     (ii)   Employee
remaining an employee of the Company during all periods prior to the “Vesting
Date” (as defined below); and     (iii)   the Company achieving 100% of the
cumulative total of the earnings per share goals (as discussed below) for each
of fiscal 2005, fiscal 2006 and fiscal 2007 (the “Cumulative EPS Goal”);
provided that if the Company fails to achieve 100% of the Cumulative EPS Goal
but achieves at least 80% of the Cumulative EPS Goal, then Employee shall be
entitled to receive a percentage of the Performance Shares equal to the
percentage of the Cumulative EPS Goal achieved by the Company.

If these conditions are satisfied, the Company shall issue the Performance
Shares to Employee as soon as reasonably practicable following the Vesting Date.



•   The earnings per share goal for each fiscal year will be determined by the
Committee during the 1st fiscal quarter of the applicable fiscal year, or
earlier, as determined by the Committee. Following the Committee’s determination
of the earnings per share goal for each fiscal year subject to the Agreement,
the Company shall deliver written notice of such earnings per share goal to
Employee (unless Employee is no longer of an employee of the Company) and
Exhibit B to the Agreement shall be updated to reflect such earnings per share
goal.



•   The actual earnings per share for each fiscal year shall be based on the
fully diluted earnings per share amount for such fiscal year that is set forth
in the audited financial statements filed with the Company’s corresponding
Annual Report on Form 10-K; provided, however, that the actual earnings per
share for fiscal 2005 shall be net of compensation expense related to the
Company’s performance share programs that results from increases in the market
value of the Company’s common stock from and after the date on which performance
shares are granted, but only to the extent that such compensation expense is in
excess of the budgeted amount used in determining the earnings per share goal
for fiscal 2005. The determination regarding whether the Company has achieved
the cumulative total of the earnings per share goals for fiscal 2005, fiscal
2006 and fiscal 2007 will be made upon filing of the Annual Report on Form 10-K
for fiscal 2007 (the “Vesting Date”). Performance Shares will be issued, as
provided above, if at least 80% of the Cumulative EPS Goal is achieved. No
partial issuance of Performance Shares shall be made if an earnings per share
goal is achieved in any one or more fiscal years but at least 80% of the
Cumulative EPS Goal is not achieved.

B-1